Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-13, 15-18, 20, 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been amended to incorporate a limitation wherein the tile control integrated circuit, the multiplicity of RF integrated circuits and the configuration storage device are “disposed on one surface of a single associated RF tile sub-array.”  The amended language represents new matter.  The specification as originally filed lacks any description of disposing such elements on a “single surface.”  While the specification describes “multiplicity of RF integrated circuits, the multiplicity of RF elements, and the configuration storage device are disposed on a single associated RF tile sub-array” (Abstract)/[0004], “(t)he tile control integrated circuit, the multiplicity of RF integrated circuits, the multiplicity of RF elements, and the configuration storage device are disposed on a single associated RF tile sub-array” [0005], and “the RF tile sub-array 104 is a self-contained RF sub-array 104 in a single assembly that contains a minimum amount of control-status implementation” [0044], it lacks any teaching that all of such elements are provided on a single surface. Applicant’s response turns to FIG. 4 for the alleged support.  However, FIG. 4 is simply “a block schematic diagram of an example of an RF tile sub-array” and not a physical layout of the subarray tile elements suggestive of disposition of each of the elements on a single surface.    However, as each of FIGs. 1, 2 and 8 are likewise described by “a block schematic diagram of an disposed on one surface of a single associated RF tile sub-array” represents new matter that is required to be cancelled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-18, 20, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the amended independent claims, the language directed to the tile integrated circuit, the multiplicity of RF integrated circuits and the configuration storage device being “disposed on one surface of a single associated RF tile sub-array” lacks clarity with respect to the metes and bounds thereof, particularly in light of the fact that the specification is silent as to such surface.  The specification is silent as to the separation of the RF elements from the remaining 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-7, 15-18, 20, 21, and 23 are rejected under 35 U.S.C. 103 as obvious over Wang et al (20140210667) in view of either one of Vail et al (6,824,307) or Shimko (4,931,803), as best understood and as definite.
The teachings of Wang et al are described in a previous Office Action (9/29/20) in paragraph 6. Briefly, Wang et al disclose a phased array antenna system (FIG. 5A/B, 6) comprising a plurality of RF tile sub-arrays (200) arranged in a pattern to define an aperture, each tile sub-array (e.g. FIG. 2) comprising a multiplicity of RF elements and RF integrated circuits (201) and a subarray control module (300) including a configuration store (310), and an antenna controller (host processor 1000).  The configuration store (310) is “(a)t minimum the configuration store is no more than the value of i and the value of j representing the position of the subarray phase control submodule within a flat rectangular grid . . . the configuration store further has a set of correction phase errors for each antenna element or phase shifter,” and thus, comprises calibration and configuration information that is unique to the sub-array sub-(t)he antenna elements are embedded in the top of a substrate and the frontend dies and the phased-array processing die are flip-chip mounted onto the bottom layer of substrate” [0025]; as such the front dies and the phased array processing die are both on the bottom layer of the substrate, meeting the scope of being disposed “on a single surface.”  A register array in each RFIC is grouped into a local register group and a global register group, the local registers physically placed close in proximity to RF chains which each correspond to an element of array antenna, whereby each set of local registers control an individual antenna element and a global register controls overall RFIC function [0029].  Claims 1 and 17, and their dependent claims are directed to an apparatus and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In the instant case, the function of downloading information from the configuration store through the tile control integrated circuit to the antenna per se.  Moreover, as shown by Wang, the information in the configuration store is downloaded from the storage device to an adder 350 which is also responsive to the antenna controller data to be combined to provide control to the various RF circuit elements for steering an antenna beam.  The operands receiver 330 and recursive adder 350 meet the scope of the claimed tile control integrated circuit.  Moreover, there are operative couplings between the subarray/slave controller 300 and the antenna/master controller, i.e host processor 1000, in order to pass control information as well as transmitted and received signals.  As such, the submodule controller is capable of communication in either direction to or from the antenna controller, i.e. the host processor for processing data and therefor, the phased array antenna of Wang et al is capable of downloading the calibration and configuration data to the antenna controller via the subarray controller.  (It is noted that the only apparent distinction lies in where along the communication path the control data is combined, whether at the subarray or the antenna controller).
While the apparatus claims appear to meet the scope of the claimed subject matter in view of claim language that represents functional limitations, for completeness and compact prosecution, each of Vail et al and Shimko are further cited to show the conventionality of providing configuration and calibration information that is unique to an antenna panel to an antenna controller to be used thereat for processing steering and beamforming.
Vail et al (6,824,307) disclose a phased array antenna 10 including a plurality of antenna RF modules 11 (10:63+, equating to the plurality of tile sub-arrays), each housing “at least one antenna element 13” (3:48+, equating to a multiplicity of RF elements 13), a plurality of RF integrated circuits 17 (4:20+), a conventionally-present ASIC tile controller 16 (6:20+), sensor 15 associated with calibration resistor(s) and known manufacturer’s calibration data (4:58+) that is stored in the control logic 25 of the ASIC tile controller (5:51+), and an antenna controller 19.  Additionally, in one embodiment, the control logic 25 may report the scaled temperature data to the array controller 19 to perform the compensation (5:51+) while in another embodiment, the control logic may download the compensation data from the array controller (6:11+).  Thus, Vail et al suggest providing unique information from the RF modules to the array controller 19 to provide control of steering (e.g. due to the change in temperature) or alternately, as a substantial equivlance, provide the unique information to the control logic 25.  
Shimko (4,931,803) discloses that tuning correction factors were typically stored in a beam steering controller in a non-volatile memory. In operation they are used to modify the phase shift command to each phase control module so as to maintain the desired beam pointing direction and beam shape despite variations in the above mentioned parameters. In order to overcome the disadvantages of such (1:49+), an EEPROM 16 is mounted with each antenna panel 12/14 which contains essential tuning parameters of the antenna panel.  A beam steering controller 18 is connected to the EEPROM via a serial data link 20 such that the essential tuning parameters of the antenna panel are downloaded and stored in a memory of the beam steering computer of the beam steering controller.  This permits the beam steering control to remain a universal, generic controller which is identical for all antennas. Configuration control is thus simplified because all antenna specific data is contained as part of the antenna itself.  Thus, Shimko also teaches the conventionality and advantages of providing antenna panel specific parameters in a storage device 16 associated with the antenna panel which may be downloaded via the serial data link 20 to an antenna controller 18 which uses such to process data for steering and beamforming.  
It would have been obvious to one having ordinary skill in the art to modify Wang et al by incorporating the teachings of either one of Vail et al or Shimko wherein the antenna subarray configuration information stored in a respective device that is coupled to the subarray module is downloaded back to the antenna controller/host processor since each of Vail et al and Shimko teach the conventionality of such and since applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, combining antenna subarray dependent configuration/calibration control information with desired beamforming/steering control information, is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  As Vail et al teach the substantial equivalence of such (e.g. 5:59-65), such a modification is also made obvious.  Finally, since Shimko similarly suggests downloading the data from a storage device in order to overcome the disadvantages as set forth therein (e.g. 1:49+), such a modification is also obvious to the skilled artisan.  The dependent claims are deemed to be disclosed and/or suggested by the combination of reference, wherein the respective aperture state machines are met by the respective transmit and receive circuits.  The elements of the antenna controller represent conventional elements to the artisan of a phased array antenna design for providing clock and data signals required to provide communication signals and controls and are exemplified as communication interface ports and signal paths.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646